           Case 2:21-cv-00154-wks Document 12 Filed 07/14/21 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                           FOR THE
                                     DISTRICT OF VERMONT

100 BANK, LLC                           )
      Plaintiff,                        )
                                        )
                 v.                     )
                                        )
BTC MALL ASSOCIATES, LLC;               )
CITY OF BURLINGTON;                     )
THE BURLINGTON DEVELOPMENT              )
REVIEW BOARD; CAITLIN HALPERT, )
in her official capacity; BROOKS        )                    Docket No. 2:21-cv-154
McARTHUR, in his official capacity;     )
BRADFORD L. RABINOWITZ, in his          )
official capacity; HARRIS SPRINGER, in )
his official capacity; SCOTT GUSTIN, in )
his official capacity,                  )
        Defendants,                     )
                                        )
        and                             )
                                        )
BRADLEY M. BIGGIE, in his official      )
capacity; KIM IANELLI, in her official  )
capacity,                               )
        Relief Defendants.              )

                       THE PARTIES’ STIPULATED MOTION TO STAY

        Plaintiff 100 Bank, LLC and Defendant BTC Mall Associates, LLC 1 jointly request that

the Court stay and hold this case in abeyance to allow the Parties time to formalize a settlement

of the matter, and continue all outstanding deadlines during the stay. The Parties submit the

attached, proposed Order staying and holding this case in abeyance, in which they propose that

the Court schedule a status conference to discuss the status of the case and a process for

resuming the litigation if the matter is not resolved within 30 days.




1
 100 Bank and the City Defendants have stipulated to dismissal of the claims against the City Defendants with
prejudice.
  Case 2:21-cv-00154-wks Document 12 Filed 07/14/21 Page 2 of 2




Dated at Burlington, Vermont, this 14th day of July 2021.

                                     DUNKIEL SAUNDERS ELLIOTT RAUBVOGEL
                                     & HAND, PLLC


                               By: _____________________________________
                                   Jonathan T. Rose, Esq.
                                   Brian S. Dunkiel, Esq.
                                   Malachi T. Brennan, Esq.
                                   91 College Street, P.O. Box 545
                                   Burlington, VT 05402-0545
                                   (802)860-1003
                                   jrose@dunkielsaunders.com
                                   bdunkiel@dunkielsaunders.com
                                   mbrennan@dunkielsaunders.com

                                     Attorneys for BTC Mall Associates, LLC



Dated at Burlington, Vermont this 14th day of July 2021

                                       /s/Matthew B. Byrne
                                     _______________________________________
                                     Matthew B. Byrne, Esq.
                                     Gravel & Shea PC
                                     76 St. Paul Street, 7th Floor, P.O. Box 369
                                     Burlington, VT 05402-0369
                                     (802)658-0220
                                     mbyrne@gravelshea.com

                                     For Plaintiff, 100 Bank LLC




                                        2
